DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
Applicant argues Bose et al do not disclose wherein the at least one programmable image or video capturing device is activated to capture the one or more images and video of the environment upon detection of the one or more events by the one or more replaceable sensors. The Examiner disagrees. 
In the dictionary, “capture” means “the act of recording in a permanent file” (see merriam-webster.com).  Bose et al, see paragraph 71, disclose, when event is not detected, video can only be stored in a buffer and got overwritten in a later time. So the camera has no possession of the video once the video is overwritten. That means when there’s no event detected, the camera do not permanent capture the video. The camera of Bose et al is programmed to store video in a more permanent local storage medium only when data is proximate in time to a detected event. For example, “When an event detection occurs, the recording device may store some configured amount of data prior to the start of the event, and some configured amount of data after the end of the even, in addition to storing the data captured during the event itself” for “Saving only the video for the event on the mobile device with camera or camera itself save tremendous space and drastically reduces upload time”.  So the teaching of Bose et al reads on the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-26 and 28-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al (US 2015/0318015) and further in view of Brailean et al (US 8010631). 
For claim 1, Bose et al teach an Internet of Things (IoT) (e.g. figures 1-1A: internet 171) based integrated device (e.g. paragraph 171, figures 1-1A: “…As shown, embodiments of the system generally include a mobile device 101 and applications that execute thereon, that includes computer 160, shown as located internally in mobile device 101 as dotted outline…mobile device 101 may be for example… a smart phone, a mobile phone, a laptop computer…or a smart watch…users of the system may purchase one or more motion capture elements and an application , a.k.a., ‘app’…”; paragraph 175, figure 1, “…a mobile device that includes at least one camera 130, for example coupled to the computer within the mobile device. This allows for the computer within mobile device 101 to command or instruct the camera 130...to obtain an image or 
one or more replaceable sensors to detect the one or more events in the environment (e.g. paragraph 173, figures 1-1A: “The system generally include at least one sensor, which may be any type of environment sensor, physiological sensor and/or motion sensor. For example, computer 101 may include an altimeter or thermometer…”, the word “replaceable” does not make any patentable difference since “replaceable sensors” does not change the function of the sensor, and Bose et al suggest any type of environment sensor, physiological sensor and/or motion sensor can be include in the smart phone 101, so It would have be obvious to one ordinary skill in the art before the effective filing date that the sensor can be replaceable in the smart phone 101; paragraph 181, figure 1A also disclose: “Optional sensor 168 may coupled with processor 161, via a wired or wireless link”); 
wherein at lease one programmable image or video capturing device is activated to capture the one or more images and video of the environment upon detection of the one or more events by the one or more replaceable sensor (e.g. Bose et al, see paragraph 71, disclose, when event is not detected, video can only be stored in a buffer and got overwritten in a later time. So the camera has no possession of the video once the video is overwritten. That means when there’s no event detected, the camera do not permanent capture the video. The camera of Bose et al is programmed to store video in a more permanent local storage medium only when data is proximate in time to a detected event. For example, “When an event detection occurs, the recording device may store some configured amount of data prior to the start of the event, and some 
a processor (e.g. figures 1-1A, computer 160 within computer 101 (or smart phone 101), comprise process 161)  communicatively connected to each of the one or more replaceable sensors (e.g. paragraph 181, figure 1A also disclose: “Optional sensor 168 may coupled with processor 161, via a wired or wireless link”) and the at least one programmable image or video capturing device (paragraph 175, figure 1, “…a mobile device that includes at least one camera 130, for example coupled to the computer within the mobile device. This allows for the computer within mobile device 101 to command or instruct the camera 130...to obtain an image or images…for example of the user during an athletic movement”); and 
a memory, communicatively coupled to the processor, wherein the memory stores processor-executable instructions (e.g. figure 1A, Mia memory 162), which on execution, cause the processor to: 
receive sensor data and data related to the one or more images and videos related to the one or more events from the one or more replaceable sensors and the at least one programmable image or video capturing device respectively (e.g. figure 1C, step 302: capture motion data with motion capture element 111, step 303: Recognize events with motion data to determine event data on motion capture sensor…use any other sensors 168…to eliminate false positives”; Figure 7 and paragraph 202 is an example of video (or image) data is display along with sensor data); 

transmit information related to the one or more events to at least one of an edge node, cloud server, the one or more user devices, or one or more sensor nodes associated with the integrated device, upon validation of occurrence of the one or more events (e.g. figure 1C, steps 310, 308).
Bose et al do not further specify at least one programmable image or video capturing devicinterfaced with the one or more replaceable sensors, to capture one or more images and videos of the environment in real-time. Brailean et al teach at least one programmable image or video capturing devicinterfaced with the one or more replaceable sensors, to capture one or more images and videos of the environment in real-time (e.g. abstract, column 3, lines 16-27,  figured 5, camera 504 and sensor 506 are connected, also see figure 6, Brailena et al also disclose, see column 8, lines 57-67: “alarm notification rules”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Brailena et al into the teaching of Bose et al to provide the capability of notifying oen or more predetermined clients when an event, such as the triggering of an alarm or sensor 
Claim 21 is rejected for the same reasons as discussed in claim 1 above. 
For claim 2, Bose et al teach the processor (109) uses the data related to the one or more images and videos (106) for validating the occurrence of the one or more events e.g., paragraph 134, figures 6-7, figure 1C, step 303-304, 307 , also see abstract, “The microprocessor correlates the data or event data with the other values to determine a false positive event or a type of activity indicated by the data or event data, and transmits the data or event data associated with the event via the first communication interface”). 
	Claim 22 is rejected for the same reasons as discussed in claim 2 above. 
For claim 23, Bose et al teach the one or more replaceable sensors includes at least one of a smoke detection sensor, a fire detection sensor, a Passive Infrared (PIR) sensor, air condition controlling module, a temperature sensor, a humidity sensor, a noise sensor, a door sensor, an occupancy detection 25sensor, a light sensor, or a motion sensor (e.g. paragraph 24). 
	Claim 3 is rejected for the same reasons as discussed in claim 23 above.
For claim 4, Bose et al teach a notification unit associated with the processor to notify the occurrence of the one or more events to a user associated with the environment through one or 10more user devices associated with the user (e.g. Bose et al figure 1C, step 305. Brailean et al also disclose notification system as discussed in claim 1 above, also see abstract of Brailean et al). 
	Claim 24 is rejected for the same reasons as discussed in claim 4 above.

Claim 5 is rejected for the same reasons as discussed in claim 25 above.
For claim 6, Bose et al teach a signal processing unit to process the sensor data  and the data related to the one or more images and videos before transmitting the sensor data and the data related to the one or more images and videos to the processor (e.g. figure 1C, steps 303-304). 
Claim 26 is rejected for the same reasons as discussed in claim 6 above.
Claims 8 and 28 are rejected for the same reasons discussed in claim 7 above.
For claims 9 and 29, Bose et al teach wherein the one or more correlation rules are at least one of one or more preconfigured correlation rules obtained from the cloud server and the edge node or one or more dynamic correlation rules obtained in real-time based on self-learning from 5historical correlation data (e.g., Bose et al paragraph 134, figures 6-7, figure 1C, step 303-304, 307 , also see abstract, “The microprocessor correlates the data or event data with the other values to determine a false positive event or a type of activity indicated by the data or event data, and transmits the data or event data associated with the event via the first communication interface”, figure 1 also shows computer 105, which has microprocessor is considered as a “node” in the system as shown in claim 1; Brailean et al also teach, see column 8, 
For claim 10 is rejected for the same reasons as discussed in claim 1 above, wherein Bose et al also teach a co-processor, communicatively coupled to the processor, a signal processing unit and each of the one or more replaceable sensors, to interface each of one or 10more replaceable sensors with the processor  and the memory, and to analyze digital information obtained from the signal processing unit to detect occurrence of the one or more events (e.g. Figure 1D shows sensor data is sent to smart phone 101 and event data is transmit to computer 105, both smart phone 101 and computer 105 must have processor, also see figure 1E shows plurality of processor in 12901, 105, 103). 
Claim 30 is rejected for the same reasons as discussed in claim 10 above.
For claim 11 and 31, Bose et al teach the integrated device as claimed in claim 1 is configured as an IoT gateway 15to combine and transmit the sensor data and the data related to the one or more images and videos to the cloud server (e.g. Bose et al, figure 1A, Network 170; column 8, lines 62 of Brailean et al also disclose server). 
For claim 13, Bose et al teach an image and 25video recorder and an audio recorder to record one or more images, videos, and audio of the environment and to transmit the recorded one or more images, videos and audio to the processor(e.g. Bose et al: paragraph 11. Brailean et al also disclose video recorder, see figure 5, Data Recorder 508). 
Claims 33 is rejected for the same reasons as discussed in claim 13 above.

Claims 14 is rejected for the same reasons as discussed in claim 34 above.
For claim 35, Bose et al teach transmitting information 30related to the one or more events to at least one of the edge node and the cloud server, or one or more user devices associated with the user using a communication unit configured in the integrated device (e.g. Bose et al: abstract, “transmits the data or event data associated with the event via the first communication interface”, figure 1A, “Database 172”; Brailean et al also disclose, see figure 5, column 5, lines 61-66, sensor data from the sensor, video and audio data from the camera are sent to server or database).
Claim 15 is rejected for the same reasons as discussed in claim 35 above. 
For claim 16, Bose et al teach a low power 10wireless transceiver to receive and transmit data between at least one of the edge node (e.g. Bose et al: figure 1D, smart phone 101), one or more detached sensors, the cloud server, the one or more user devices, and each of the one or more replaceable sensors (e.g. Bose et al: abstract, 
For claim 36, Bose et al teach receiving and transmitting data between at least one of the edge node, the cloud server, one or more detached sensors, the one or more user devices, and each of the one or more replaceable sensors using a low power wireless transceiver 5configured in the integrated device (e.g. Bose et al: figure 1D, smart phone 101 abstract, “transmits the data or event data associated with the event via the first communication interface”, figure 1A, “Database 172”; Brailean et al also disclose, see figure 5, column 5, lines 61-66, sensor data from the sensor, video and audio data from the camera are sent to server or database).).
For claim 17, Bose et al teach a power source 15 to power the integrated device (e.g. figure 1D, smart phone 101). 
For claim 18, Bose et al teach the power source is at least one of a rechargeable battery (e.g. figure 1, smart phone 101, battery for smart phone is obviously rechargeable), a power generator, or a replaceable battery (e.g. figure 1, smart phone 101, battery for smart phone is obviously replaceable). 
Claim 37 is rejected for the same reasons as discussed in claim 18 above. 
For claim 38, Bose et al teach For claim 38, Bose et al teach the integrated device is deployed in one or more forms selected from at least one of a roof mounted form, wall mounted form, or a pole mounted form in at least one of an indoor environment or an outdoor environment (e.g. paragraph 7, “…sensor mounted on the KSR, 550 U.S. at 419, 82 USPQ2d at 1396, (C) Use of known technique to improve similar devices (methods, or products) in the same way).
Claim 19 is rejected for the same reasons as discussed in claim 38 above. 
For claim 20, Bose et al teach an Infrared (IR) controller to communicate and control one or more electronic devices deployed in the environment (e.g. figure 1F, TV 143. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to realize TV of Figure 1F should have an IR controller). 
For claims 12 and 32, Bose et al teach configuring the integrated device as an IoT gateway (e.g. Bose et al: figure 1- 1A, Network 170 and computer 160 of the smart phone is connected to the network 170) for facilitating one or more detached sensors (e.g. Bose et al: figure 1A shows the “optional Sensor 168” can be outside of computer 160) and one or more detached programmable image or video capturing device (e.g. Bose et al: figure 1, the system can also have camera 103)  in transmitting the sensor data and the data related to the one or more images and videos to the cloud server (e.g. Bose et al: figure 1D, smart phone 101 abstract, “transmits the data or event data associated with the event via the first communication interface”, figure 1A, “Database 172”; Brailean et al also disclose, see figure 5, column 5, lines 61-66, sensor data from the sensor, video and audio data from the camera are sent to server or database).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAQUAN ZHAO/Primary Examiner, Art Unit 2484